Citation Nr: 1521514	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-09 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD) and a psychosis.

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD and a psychosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from July 1966 to July 1969.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

Although the RO has reopened the claim for service connection for PTSD and denied entitlement on the merits, the Board must make its own determination as to whether new and material evidence has been received to reopen a claim.  That is, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to reopened, regardless of the finding of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the matter has been characterized as noted on the title page of this decision.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2014.  A transcript of that proceeding is associated with the Virtual VA file.  In February 2014, the Veteran submitted evidence along with a waiver of initial RO consideration of the evidence; the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

The paper claims as well as the Virtual VA and Veterans Benefits Management System (VBMS) paperless files are associated with the case.  The VBMS file reveals a September 2013 Statement in Support of Claim.  Along with the transcript of the February 2014 hearing, the Virtual VA file contains VA treatment records dated May 2013 to August 2013; yet, those records were not considered by the RO in the September 2013 supplemental statement of the case.  This evidence is not accompanied by a waiver of RO consideration, permitting the Board to consider such records in the first instance.  However, the Board notes that these VA treatment records address matters not in dispute, and are not pertinent to the issue of whether the Veteran has a current diagnosis of PTSD.  Thus, this evidence does not need to be referred to the RO for review.  See 38 C.F.R. § 20.1304(c).  The remaining documents in both VBMS and Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal. 

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD and a psychosis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1988 rating decision, the RO denied the Veteran's claim of service connection for PTSD.  The Veteran appealed.  

2.  In a final January 1991 decision, the Board denied the claim of service connection for a psychiatric disorder, to include PTSD and a psychosis.

3.  The evidence received since the January 1991 Board decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1991 Board decision that denied the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD and psychosis, is final.  38 U.S.C.A. § 7103, 7104, 7105 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  Evidence received since the January 1991 decision is new and material, and the claim of entitlement to service connection for a psychiatric disorder, to include PTSD and a psychosis, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a January 1988 rating decision, the RO denied the Veteran's claim for service connection for PTSD on its merits.  In a January 1991 decision, the Board denied the claim for service connection for a psychiatric disorder, to include PTSD and a psychosis, finding that the evidence did not reflect a diagnosis of PTSD or that a psychosis was manifest within one year of service.  The Veteran was notified of the decision and his appellate rights in a January 1991 letter.  The Veteran did not appeal this decision.  Therefore, the January 1991 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100 (2014).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117. 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for PTSD requires:  (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred, or stressors based on a fear of hostile military or terrorist activity; and (3) a link established by medical evidence, between current symptoms and an inservice stressor.  38 C.F.R. § 3.304(f) (2014); 38 C.F.R. § 4.125(a) (2014); See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  In addition, psychoses may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

When the Board rendered a decision in January 1991, the evidence of record included the Veteran's service treatment records (STRs), VA treatment records from January 1988 through May 1989, a January 1989 letter from Dr. I., a February 1990 hearing transcript, the Veteran's statements, and statements from the Veteran's family members asserting that he had exhibited changed behavior after his discharge from active service.  The STRs reveal that the Veteran reported experiencing depression or excessive worry in his June 1969 Report of Medical History and the physician's summary noted palpitations with excitement or anxiety.  The VA treatment records show that the Veteran was admitted for approximately 1.5 weeks in May 1988 and given a discharge diagnosis of a psychotic disorder.   He was also diagnosed with paranoid schizophrenia and hospitalized over a period of 2 weeks between February and January 1989.  In addition, Dr. I. stated that he had counseled the Veteran for approximately 3 semesters in relation to issues of inadequacy and discouragement/depression.  The record also contained a February 1990 hearing transcript during which the Veteran testified as to the traumas he experienced in Vietnam and the state of his mental health after discharge.

The evidence submitted after the January 1991 Board decision includes the Veteran's statement, a July 2010 letter from the Veteran's company commander during active service, VA examinations conducted in December 2010 and December 2012, a September 2012 letter from G.S., an adjustment therapist at the Vet Center, the transcript from the February 2014 Board hearing, and VA treatment records dated from October 2000 through August 2013.  In the September 2012 letter, G.S. stated that the Veteran's PCL score met the criteria for PTSD and that he received treatment at the Vet Center for PTSD.  In addition, an October 2013 VA treatment record stated that it was clear that the Veteran had PTSD in addition to schizophrenia and included PTSD among his listed diagnoses.
  
The Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service for a psychiatric disorder, to include PTSD and a psychosis.  The October 2013 VA treatment record and 2012 Vet Center report indicate that the Veteran may have a current diagnosis of PTSD, a basis upon which his previous claim for service connection was denied.  This record qualifies as new evidence and the credibility of this medical determination is presumed for purposes of an application to reopen a claim.  In addition, this evidence raises a reasonable possibility of a relationship between the Veteran's PTSD and his period of active service.  Thus, the Board finds that the claim is reopened.  However, as will be explained below, the Board finds that further development is necessary before it can address the merits of the claim.


ORDER

The claim of entitlement to service connection for a psychiatric disorder, to include PTSD and a psychosis, is reopened.


REMAND

A remand is necessary to obtain a new VA examination.  There is now conflicting evidence of record regarding the presence of PTSD.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. § 3.159(c)(4).  As such, a VA examination is needed to determine the etiology of any currently manifested acquired psychiatric disability.

In addition, the Veteran has indicated that he receives disability benefits from the Social Security Administration (SSA) for paranoid schizophrenia.  See December 2010 VA examination report.  The claims file does not contain any SSA records.  VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, the AOJ must attempt to obtain the Veteran's SSA records.

The record also reflects that the Veteran receives treatment from the Central Arkansas Veterans Healthcare System.  Updated VA treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  It is noted that the Veteran reported receiving SSA disability benefits based on paranoid schizophrenia.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the Central Arkansas Veterans Healthcare System dated since August 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, specifically, the Vet Center.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After completing the preceding development, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  The claims file must be made available to the examiner.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  

First, the examiner must identify all current non-PTSD psychiatric disorders.  If a psychosis or schizophrenia is not found, the prior diagnoses of record must be addressed.  For each diagnosis, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include as a result of any symptoms or stressors therein.

Second, regarding the claim for PTSD, the examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV.  If the examiner finds that the Veteran does not meet the criteria, then the 2012 Vet Center record and the 2013 VA treatment record that provide diagnoses of PTSD must expressly be commented on.  If the examiner finds that the Veteran meets such criteria, the examiner must provide an opinion whether PTSD can be related to the stressor or stressors 1) established as having occurred during active service and 2) any claimed stressors that are adequate to support a diagnosis of PTSD based on a fear of hostile military or terrorist activity during service.  The examiner must assess whether these symptoms are related to the claimed stressors.  

In rendering all opinions, the examiner must address the following:  1) the September r2013 Vet Center therapist letter; 2) the December 2010 VA examination; 3) the December 2012 VA examination; 4) the Veteran's testimony regarding his stressors; 5) the October 2013 VA treatment record indicating a diagnosis of PTSD; 6) the lay statements from the Veteran's family members dated in September and October of 1989 stating the Veteran's behavior had changed after returning from Vietnam; and 7) the April 2013 lay statement from a past employer describing an incident during which he observed the Veteran experiencing flashbacks related to Vietnam.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


